 1   McGREGOR W. SCOTT
     United States Attorney
 2   MATTHEW THUESEN
     KEVIN C. KHASIGIAN
 3   Assistant U.S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     TEL: (916) 554-2700
 5   FAX: (916) 554-2900
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                        CASE NO. 2:18-CR-101-JAM
11

12
                                  Plaintiff,          FINAL ORDER OF FORFEITURE
13

14
                            v.
15

16   DUSTIN JOSEPH ALBINI,
17   AKA BREDT DUSTIN JOSEPH ALBINI,
18

19                                Defendant.
20
                                                      CASE NO. 2:18-CR-183-JAM
21   UNITED STATES OF AMERICA,
22                                Plaintiff,
                                                      FINAL ORDER OF FORFEITURE
23                          v.
24   DUSTIN JOSEPH ALBINI,
     AKA DUSTIN JOSEPH ALBINI-BREDT,
25
                                  Defendant.
26

27

28          WHEREAS, on or about June 7, 2019, this Court entered a Preliminary Order of Forfeiture

                                                                               Final Order of Forfeiture
 1   pursuant to the provisions of 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), based upon the plea
 2   agreement entered into between plaintiff and defendant Dustin Joseph Albini forfeiting to the United
 3   States the following property:
 4                    a.     A .45 caliber Colt MK IV handgun with serial number FA11311, and
 5                    b.     A .40 caliber Glock 27 handgun with serial number RHT456.
 6             AND WHEREAS, beginning on June 13, 2019, for at least 30 consecutive days, the United
 7   States published notice of the Court’s Order of Forfeiture on the official internet government forfeiture
 8   site www.forfeiture.gov. Said published notice advised all third parties of their right to petition the
 9   Court within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the
10   validity of their alleged legal interest in the forfeited property;
11             AND WHEREAS, the Court has been advised that no third party has filed a claim to the subject
12   property, and the time for any person or entity to file a claim has expired.
13             Accordingly, it is hereby ORDERED and ADJUDGED:
14             1.     A Final Order of Forfeiture shall be entered forfeiting to the United States of America all
15   right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. §
16   2461(c), to be disposed of according to law, including all right, title, and interest of Dustin Joseph
17   Albini.
18             2.     All right, title, and interest in the above-listed property shall vest solely in the name of the
19   United States of America.
20             3.     The U.S. Marshals Service shall maintain custody of and control over the subject
21   property until it is disposed of according to law.
22             SO ORDERED this 5th day of September, 2019.
23
                                                              /s/ John A. Mendez_____________
24                                                            JOHN A. MENDEZ
                                                              United States District Court Judge
25

26

27

28

                                                             2
                                                                                        Final Order of Forfeiture
